Pennington, J.
The action below, was brought by Joseph Parker, against Elias Parker, for neglect of duty in not collecting the money on an execution put into his hands while a constable. The objection to the proceedings below is, that the state of demand does not set out a cause of ac.. tion. The state of demand is a certificate of one Richard *635Higbce, that Joseph Parker obtained a judgment before him against Uriah Ackley, in June, 1802; that the debt, interest, and costs amounted to 845 89, particularizing each; and that execution was granted thereon. Under this certificate, are the following words: This is Joseph Parker’s demand against Elias Parkex*. This state of demand is wholly insufficient. It does not even state that the execution was put into the hands of Elias [*] Parker, not that he was a constable, nor the time it Was issued, or whether or not the money was collected; nor any one circumstance to shew the liability of Elias Parker to an action. I am, therefore, for a reversal.
Davenport, for plaintiff.
Kirkpatrick, C. J. and Rossbbb, J. — Concurred.
Judgment reversed.